— Order, Supreme Court, New York County (Kenneth Shorter, J.), entered May 23, 1990, which granted the petition only to the extent of ordering disclosure of the full contents of page one (1) of respondents’ internal audit report, unanimously modified, on the law, the facts and in the exercise of discretion only to the extent that the statistical information on page two (2) of the audit report should also be disclosed and otherwise affirmed, without costs.
Petitioners argue that redacted portions of a six-page internal audit report prepared by the New York State Urban Development Corporation (UDC) are disclosable inasmuch as they are certain to include non-exempt statistical or factual material (see generally, Public Officers Law §87 [2] [g] [i]). Additionally, petitioners assert UDC has not met its burden of demonstrating that the redacted audit materials fall within the narrowly-construed exemption provision of section 87 (2) (g) of the Public Officers Law.
The UDC, in its denial of petitioners’ request for disclosure of the redacted portions of its internal audit report, contended that the material requested constituted, inter alia, intraagency material reflecting non-statistical, non-factual internal opinions and recommendations of UDC auditors. Having viewed the report, we find that it should be disclosed to the extent indicated. (See, Matter of Farbman & Sons v New York City Health & Hosps. Corp., 62 NY2d 75, 83 [1984].) Concur— Rosenberger, J. P., Kupferman, Smith and Rubin, JJ.